IN THE UNITED STATES COURT OF APPEALS

        FOR THE FIFTH CIRCUIT
                   _______________

                     m 99-50037
                   Summary Calendar
                   _______________



              IN THE MATTER OF:
          MARHIL MANUFACTURING, INC;
             AFTAB PARTNERSHIP,
            A TEXAS PARTNERSHIP,
                                        Debtors.

                 HARRY SCHREIBER,
                                        Appellant,
                        VERSUS

       UNITED STATES BANKRUPTCY COURT,
                                        Appellee.

             _________________________

       Appeal from the United States District Court
            for the Western District of Texas
                   (A-98-CV-686-JN)
             _________________________
                     March 27, 2000
Before SMITH, BARKSDALE, and
  PARKER, Circuit Judges.

PER CURIAM:*

    Harry Schreiber appeals the district court’s
affirmance of the bankruptcy court’s refusal to
reopen his chapter 7 bankruptcy proceeding.
It is difficult to tell exactly what rulings and
issues Schreiber is appealing. For example,
the bankruptcy court noted, perceptively, that
Schreiber seemed to be requesting to be
bonded out of federal prison. He also makes
generalized complaints of lack of due process
regarding hearings and sought recusal of the
district judge because that judge presided over
Schreiber’s criminal proceedings.

   We find no reversible error. The judgment
of the district court, affirming the bankruptcy
court, is AFFIRMED.




    * Pursuant to 5TH CIR. R. 47.5, the court has
determined that this opinion should not be published
and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                                       2